COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DOUGLAS GILSTRAP, THOMAS                       §
 MCCABE, AND MYRON TATARYN /
 RADIANZ LTD., AND RADIANZ                      §
 AMERICAS, INC..,                                              No. 08-08-00131-CV
                                                §
             Appellants/Cross-Appellants,                         Appeal from the
                                                §
 v.                                                         68th Judicial District Court
                                                §
                                                              of Dallas County, Texas
 RADIANZ LTD., AND RADIANZ                      §
 AMERICAS, INC. / DOUGLAS                                         (TC# 07-8507)
 GILSTRAP, THOMAS MCCABE, AND                   §
 MYRON TATARYN,
                                                §
               Appellees/Cross-Appellees.


                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(2). According to the motion, the parties have reached an agreement to

settle and compromise the underlying dispute, and have agreed to dismiss the appeals and cross-

appeals. The motion complies with the requirements of Rule 42.1(a)(2).

       We have considered the motion and conclude it should be granted. We therefore

GRANT the agreed motion and dismiss the appeals. Costs of appeal will be paid by the party

incurring the same, according to the parties’ agreement. See TEX .R.APP .P. 42.1(d).


January 29, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.